Title: British Prisoners of War to the Commissioners, 22 August 1778
From: Finlay, George,Anquetil, Thomas,Allen, Hon.,Bencor, Brown
To: First Joint Commission at Paris


     
      Honorable Gentlemen
      Anoenie Ancenis22 Aug. 1778
     
     This to inform your honouers we perisoners was Taken By Capt. Tucker Commander of the Boston was Sent on Shore the 3 Instant to Nantzs and from Nantzs to this town we humble beg Your Honouers to Grant us Lebertiy to Goe home for we have no mony and no Cridet here we have Dun Nothing amiss to our knowalage more then aney other Captains they all Gott there Liberty we humbley beg your honouers will be so Good as to order ours or order Some Supply as presoners of war Gentlemen if I Due not mistake all the Comanders of americca Vessalls have had there Liberty. We Are your Most Humble and obident Servents,
     
      George Finlay
      Thomas Anquetil
      Hon. Allan
      Brown Bencor
     
    